Citation Nr: 9908824	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased evaluation for schizophrenia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service during World War II.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  
In a June 1994 rating decision the RO denied the veteran's 
claim of entitlement to increased evaluation for 
schizophrenia.  

REMAND

It is not clear from the record which of the veteran's 
psychiatric symptomatology is attributable to the service-
connected schizophrenia and which is the result of non-
service-connected disorders.  Following a review of the 
evidence of record, the Board believes that additional 
development of the record would be helpful in determining the 
extent of the veteran's schizophrenia and in assisting the 
Board in determining the underlying medical issues so that it 
might render a fair and equitable determination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers, 
both VA and non-VA, inpatient and 
outpatient, from whom he has received 
psychiatric treatment and evaluation 
since October 1997.  After obtaining the 
necessary permission from the veteran, 
reasonable efforts to obtain copies of 
any available reports that are not 
already of record should be undertaken.  

2.  The RO should then arrange for an 
examination of the veteran by a 
psychiatrist for the purpose of 
determining the current nature and extent 
of the severity of his schizophrenia.  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner should 
identify all the veteran's psychiatric 
symptomatology in order to determine the 
impairment caused by his schizophrenia.  
If there are other psychiatric disorders 
or other conditions affecting the 
veteran's mental status, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, this should be so indicated.  
Essentially, it is important to try to 
determine which abnormalities are 
predominantly attributable to the 
schizophrenia; if it is not possible to 
make that differentiation, then that 
judgment should be directly stated for 
the record.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms and manifestations of 
the veteran's service-connected 
schizophrenia.  The examiner is asked to 
express an opinion with respect to which 
of the following criteria best describes 
the veteran's psychiatric disability 
picture due solely to his service-
connected schizophrenia:  

(a) occupational and social impairment 
due to mild or transient symptoms which 
decrease  work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication or


(b)  occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events) or 

(c) occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: Flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(e) total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation or own name.  

If positive symptoms from one or more of 
the above categories are identified, the 
examiner is requested to identify those 
which are most predominant based on 
consideration of the entire evidentiary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through d above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to his service-connected 
schizophrenia.  A multiaxial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(global assessment of functioning score), 
with an explanation of the numeric code 
sign, is to be included.  The rationale 
for all opinions expressed should be 
provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this REMAND.  Corrective 
procedures should be implemented, if 
necessary.  

4.  Thereafter, the RO should review the 
record and readjudicate the issue on 
appeal.  

Thereafter, if the benefit sought is not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and be 
given the opportunity to respond thereto.  Then, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



